Grant, J.
{after stating the facts). The usual office of an injunction is to preserve the status quo of property until the final hearing upon the merits. The result of the restraining order in this case is to deprive the parties of the possession of their property, of the right and control over it, the use of, and the income from it. The effect of this restraining order is the same as was that in Hall v. Wayne Circuit Judge, 111 Mich. 395, in which we said:
“This order attempts to divest possession of property on a preliminary inquiry, and, if not an absolute nullity, was improvidently made.”
The order in this case as effectually deprived the company of the possession and use of its property as did the *339appointing of a receiver in that case. In that case we held that appeal, not the writ of mandamus, is the proper remedy. As we said then, so we say now:
“We have no doubt that the circuit judge will vacate the order upon a renewal of the application and upon being advised of the view taken hy this court.”
There is no decree upon the merits of the questions involved, and they are therefore not before us for determination. We have already decided that a four days’ notice is required for hearing a motion for change of venue. Peterson v. St. Clair Circuit Judge, ante, 79.
The writ is denied, without costs.
McAlvay, Ostrander, Hooker, and Moore, JJ., •concurred. ■